  Case 3:20-mc-00001-GMG Document 1 Filed 01/02/20 Page 1 of 1 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


IN RE:              REASSIGNMENT OF CIVIL
                    AND CRIMINAL MATTERS
                    TO UNITED STATES DISTRICT
                    JUDGE JOHN PRESTON BAILEY

                                                       Misc. No.: 3:20-MC-1


                                        ORDER

       Due to the recent inactive senior status of United States District Judge Frederick
P. Stamp and pursuant to 28 U.S.C. §137, this Court hereby REASSIGNS the civil and
criminal matters currently assigned to the Honorable United States District Judge
Frederick P. Stamp, with the exception of 5:18cv96 and 5:16cv51, to the active docket
of the Honorable United States District Judge John Preston Bailey. Due to the volume
of assignments, this Court will not place individual orders in each case but will instead
enter this Miscellaneous Order.

      All future case assignments will be made pursuant to the Sixth Amended
Standing Order No. 1 (5:00-MC-10). Closed cases will not be reassigned at this time. If
case activity necessitates the reassignment of a closed case in the future, the case will
be reassigned at the appropriate time.

       The Clerk of Court is hereby DIRECTED to transfer the aforementioned civil and
criminal cases forthwith.

      ORDERED, this 2nd day of January, 2020, by the United States District Court for
the Northern District of West Virginia.


                                                _______________________________
                                                Gina M. Groh
                                                Chief Judge
                                                United States District Court
                                                Northern District of West Virginia
